Case: 1:19-cr-00226 Document #: 220 Filed: 01/25/21 Page 1 of 1 PagelD #:974

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DISTRICT
United States of America )
)
Vv. ) No19 CR 226-1
) Hon. Virginia M. Kendall
Robert M. Kowalski, )
Defendant )

MOTION TO MODIFY BOND CONDITIONS

 

Now comes Robert M. Kowalski (Robert), pro se in support of his Motion to
Modify Bond Conditions to allow Robert to reside with his family states as follows:

1.) Robert seeks permission to reside with his family. This consists of his fiancée
Natalie J. Lira, her thirteen year old twins and their two year old son Alexander.

2.) There is no order of protection preventing reunification of our family.

3.) A former order was vacated at petitioner’s request, by the Circuit Court of Cook
County on October 26, 2020 (See Exhibit A)

4.) Robert’s son is a terrible two toddler who resembles and needs his father.

5.) Robert is punished dearly by being compelled to live apart from his family.

6.) Robert and Natalie desire to live together as man and wife.

Wherefore, Robert moves this Honorable Court to enter an order authorizing the

reunification of our family by allowing Robert to reside with his family

a aL

Robert M. Kowalski

1009 615 Street

Lagrange Highlands, Illinois 60525
(708)307-4497
